Exhibit 10.5

 

Prepared by, and after recording

return to:

James J. Schwert, Esquire

Oppenheimer Wolff & Donnelly LLP

Campbell Mithun Tower – Suite 2000

222 S. Ninth Street

Minneapolis, MN 55402-3338

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT

AND FIXTURE FILING

(ILLINOIS)

THIS SECURITY INSTRUMENT IS NOT TO BE USED FOR

MULTIFAMILY PROPERTIES CONTAINING FIVE (5) OR SIX (6)

RESIDENTIAL UNITS IF ANY RESIDENTIAL UNIT

IS OWNER-OCCUPIED PROPERTY

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 1 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND

FIXTURE FILING

This MULTIFAMILY MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (as amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Security Instrument”) dated as of May 8, 2013,
is executed by CHT DECATUR IL SENIOR LIVING, LLC, a limited liability company
organized and existing under the laws of Delaware, as mortgagor (“Borrower”), to
and for the benefit of KEYCORP REAL ESTATE CAPITAL MARKETS, INC., a corporation
organized and existing under the laws of Ohio, as mortgagee (“Lender”).

Borrower, in consideration of (a) the loan in the original principal amount of
$11,060,000.00 (the “Mortgage Loan”) evidenced by that certain Multifamily Note
dated as of the date of this Security Instrument, executed by Borrower and made
payable to the order of Lender, which matures on June 1, 2020 (the “Maturity
Date”), and which shall accrue interest (i) prior to the occurrence of an Event
of Default (as defined in this Security Instrument) at a per annum rate of
interest equal to three and eighty-one one-hundredths percent (3.81%) (the
“Interest Rate”) and (ii) from and after the Maturity Date or upon the
occurrence and during the continuance of an Event of Default at a per annum rate
of interest equal to the Interest Rate plus four percent (4.00%) (the “Default
Rate”), (as amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Note”), and (b) that certain Multifamily Loan and
Security Agreement dated as of the date of this Security Instrument, executed by
and between Borrower and Lender (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), and to secure to
Lender the repayment of the Indebtedness (as defined in this Security
Instrument), and all renewals, extensions and modifications thereof, and the
performance of the covenants and agreements of Borrower contained in the Loan
Documents (as defined in the Loan Agreement), excluding the Environmental
Indemnity Agreement (as defined in this Security Instrument), irrevocably and
unconditionally mortgages, grants, assigns, remises, releases, warrants and
conveys to Lender the Mortgaged Property (as defined in this Security
Instrument), including the real property located in the County of Macon, State
of Illinois, and described in Exhibit A attached to this Security Instrument and
incorporated by reference (the “Land”), to have and to hold such Mortgaged
Property unto Lender and Lender’s successors and assigns, forever; Borrower
hereby releasing, relinquishing and waiving, to the fullest extent allowed by
law, all rights and benefits, if any, under and by virtue of the homestead
exemption laws of the Property Jurisdiction (as defined in this Security
Instrument), if applicable.

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
assign, remise, release, warrant and convey the Mortgaged Property, and that the
Mortgaged Property is not encumbered

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 1 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

by any Lien (as defined in this Security Instrument) other than Permitted
Encumbrances (as defined in this Security Instrument). Borrower covenants that
Borrower will warrant and defend the title to the Mortgaged Property against all
claims and demands other than Permitted Encumbrances.

Borrower and Lender, by its acceptance hereof, each covenants and agrees as
follows:

 

1.

Defined Terms.

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement. All terms used and not specifically
defined herein, but which are otherwise defined by the UCC, shall have the
meanings assigned to them by the UCC. The following terms, when used in this
Security Instrument, shall have the following meanings:

“Condemnation Action” means any action or proceeding, however characterized or
named, relating to any condemnation or other taking, or conveyance in lieu
thereof, of all or any part of the Mortgaged Property, whether direct or
indirect.

“Enforcement Costs” means all expenses and costs, including reasonable
attorneys’ fees and expenses, fees and out-of-pocket expenses of expert
witnesses and costs of investigation, incurred by Lender as a result of any
Event of Default under the Loan Agreement or in connection with efforts to
collect any amount due under the Loan Documents, or to enforce the provisions of
the Loan Agreement or any of the other Loan Documents, including those incurred
in post-judgment collection efforts and in any bankruptcy or insolvency
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding or Foreclosure Event) or judicial or non-judicial
foreclosure proceeding, to the extent permitted by law.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Security Instrument, executed by Borrower
to and for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

“Event of Default” has the meaning set forth in the Loan Agreement.

“Fixtures” means all Goods that are so attached or affixed to the Land or the
Improvements as to constitute a fixture under the laws of the Property
Jurisdiction.

“Goods” means all of Borrower’s present and hereafter acquired right, title and
interest in all goods which are used now or in the future in connection with the
ownership, management, or operation of the Land or the Improvements or are
located on the Land or in the Improvements, including inventory; furniture;
furnishings; machinery, equipment, engines, boilers, incinerators, and installed
building materials; systems and equipment for the purpose of supplying or

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 2 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

distributing heating, cooling, electricity, gas, water, air, or light; antennas,
cable, wiring, and conduits used in connection with radio, television, security,
fire prevention, or fire detection, or otherwise used to carry electronic
signals; telephone systems and equipment; elevators and related machinery and
equipment; fire detection, prevention and extinguishing systems and apparatus;
security and access control systems and apparatus; plumbing systems; water
heaters, ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage
disposers, washers, dryers, and other appliances; light fixtures, awnings, storm
windows, and storm doors; pictures, screens, blinds, shades, curtains, and
curtain rods; mirrors, cabinets, paneling, rugs, and floor and wall coverings;
fences, trees, and plants; swimming pools; exercise equipment; supplies; tools;
books and records (whether in written or electronic form); websites, URLs,
blogs, and social network pages; computer equipment (hardware and software); and
other tangible personal property which is used now or in the future in
connection with the ownership, management, or operation of the Land or the
Improvements or are located on the Land or in the Improvements.

“Imposition Deposits” means deposits in an amount sufficient to accumulate with
Lender the entire sum required to pay the Impositions when due.

“Impositions” means

(a)        any water and sewer charges which, if not paid, may result in a lien
on all or any part of the Mortgaged Property;

(b)        the premiums for fire and other casualty insurance, liability
insurance, rent loss insurance and such other insurance as Lender may require
under the Loan Agreement;

(c)        Taxes; and

(d)        amounts for other charges and expenses assessed against the Mortgaged
Property which Lender at any time reasonably deems necessary to protect the
Mortgaged Property, to prevent the imposition of liens on the Mortgaged
Property, or otherwise to protect Lender’s interests, all as reasonably
determined from time to time by Lender.

“Improvements” means the buildings, structures, improvements, and alterations
now constructed or at any time in the future constructed or placed upon the
Land, including any future replacements, facilities, and additions and other
construction on the Land.

“Indebtedness” means the principal of, interest on, and all other amounts due at
any time under the Note, the Loan Agreement, this Security Instrument or any
other Loan Document (other than the Environmental Indemnity Agreement and
Guaranty), including Prepayment Premiums, late charges, interest charged at the
Default Rate, and accrued interest as provided in the Loan Agreement and this
Security Instrument, advances, costs and expenses to perform the obligations of
Borrower or to protect the Mortgaged Property or the security of this Security
Instrument, all other monetary obligations of Borrower under the Loan Documents
(other than the Environmental Indemnity Agreement), including amounts due as a
result of any indemnification obligations, and any Enforcement Costs.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 3 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

“Land” means the real property described in Exhibit A.

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals thereof.

“Lien” means any claim or charge against property for payment of a debt or an
amount owed for services rendered, including any mortgage, deed of trust, deed
to secure debt, security interest, tax lien, any materialman’s or mechanic’s
lien, or any lien of a Governmental Authority, including any lien in connection
with the payment of utilities, or any other encumbrance.

“Mortgaged Property” means all of Borrower’s present and hereafter acquired
right, title and interest, if any, in and to all of the following:

(a)        the Land;

(b)        the Improvements;

(c)        the Personalty;

(d)        current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;

(e)        insurance policies relating to the Mortgaged Property (and any
unearned premiums) and all proceeds paid or to be paid by any insurer of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property, whether or not Borrower obtained the insurance pursuant to Lender’s
requirements;

(f)        awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property,
including any awards or settlements resulting from (1) Condemnation Actions,
(2) any damage to the Mortgaged Property caused by governmental action that does
not result in a Condemnation Action, or (3) the total or partial taking of the
Land, the Improvements, the Personalty, or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof;

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 4 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

(g)        contracts, options and other agreements for the sale of the Land, the
Improvements, the Personalty, or any other part of the Mortgaged Property
entered into by Borrower now or in the future, including cash or securities
deposited to secure performance by parties of their obligations;

(h)        Leases and Lease guaranties, letters of credit and any other
supporting obligation for any of the Leases given in connection with any of the
Leases, and all Rents;

(i)        earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Mortgage Loan and, if Borrower is a cooperative
housing corporation, maintenance charges or assessments payable by shareholders
or residents;

(j)        Imposition Deposits;

(k)        refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Security Instrument is dated);

(l)        tenant security deposits;

(m)        names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property;

(n)        Collateral Accounts and all Collateral Account Funds;

(o)        products, and all cash and non-cash proceeds from the conversion,
voluntary or involuntary, of any of the above into cash or liquidated claims,
and the right to collect such proceeds; and

(p)        all of Borrower’s right, title and interest in the oil, gas,
minerals, mineral interests, royalties, overriding royalties, production
payments, net profit interests and other interests and estates in, under and on
the Mortgaged Property and other oil, gas and mineral interests with which any
of the foregoing interests or estates are pooled or unitized.

“Permitted Encumbrance” means only the easements, restrictions and other matters
listed in a schedule of exceptions to coverage in the Title Policy and Taxes for
the current tax year that are not yet due and payable.

“Permitted Equipment Financing” means, with respect to the Mortgaged Property,
equipment lease or other purchase money financing incurred in the ordinary
course of business for acquisition of additional or replacement equipment or
other personal property or to refinance Permitted Equipment Financing, in an
amount not to exceed two percent (2%) of the Loan Amount, less normal
outstanding account payable balances.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 5 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

“Personalty” means all of Borrower’s present and hereafter acquired right, title
and interest in all Goods, accounts, choses of action, chattel paper, documents,
general intangibles (including Software), payment intangibles, instruments,
investment property, letter of credit rights, supporting obligations, computer
information, source codes, object codes, records and data, all telephone numbers
or listings, claims (including claims for indemnity or breach of warranty),
deposit accounts and other property or assets of any kind or nature related to
the Land or the Improvements now or in the future, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

“Prepayment Premium” has the meaning set forth in the Loan Agreement.

“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income from the Land or the Improvements, including subsidy
payments received from any sources, including payments under any “Housing
Assistance Payments Contract” or other rental subsidy agreement (if any),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and tenant security deposits.

“Software” means a computer program and any supporting information provided in
connection with a transaction relating to the program. The term does not include
any computer program that is included in the definition of Goods.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, may become a lien, on the Land or the Improvements or any taxes upon any
Loan Document.

“Title Policy” has the meaning set forth in the Loan Agreement.

“UCC” means the Uniform Commercial Code in effect in the Property Jurisdiction,
as amended from time to time.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 6 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

“UCC Collateral” means any or all of that portion of the Mortgaged Property in
which a security interest may be granted under the UCC and in which Borrower has
any present or hereafter acquired right, title or interest.

 

2.

Security Agreement; Fixture Filing.

(a)        To secure to Lender, the repayment of the Indebtedness, and all
renewals, extensions and modifications thereof, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
hereby pledges, assigns, and grants to Lender a continuing security interest in
the UCC Collateral. This Security Instrument constitutes a security agreement
and a financing statement under the UCC. This Security Instrument also
constitutes a financing statement pursuant to the terms of the UCC with respect
to any part of the Mortgaged Property that is or may become a Fixture under
applicable law, and will be recorded as a “fixture filing” in accordance with
the UCC. Borrower hereby authorizes Lender to file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest without the signature of Borrower. If an Event of Default has occurred
and is continuing, Lender shall have the remedies of a secured party under the
UCC or otherwise provided at law or in equity, in addition to all remedies
provided by this Security Instrument and in any Loan Document. Lender may
exercise any or all of its remedies against the UCC Collateral separately or
together, and in any order, without in any way affecting the availability or
validity of Lender’s other remedies. For purposes of the UCC, the debtor is
Borrower and the secured party is Lender. The name and address of the debtor and
secured party are set forth after Borrower’s signature below which are the
addresses from which information on the security interest may be obtained.

(b)        Borrower represents and warrants that: (1) Borrower maintains its
chief executive office at the location set forth after Borrower’s signature
below, and Borrower will notify Lender in writing of any change in its chief
executive office within five (5) days of such change; (2) Borrower is the record
owner of the Mortgaged Property; (3) Borrower’s state of incorporation,
organization, or formation, if applicable, is as set forth on Page 1 of this
Security Instrument; (4) Borrower’s exact legal name is as set forth on Page 1
of this Security Instrument; (5) Borrower’s organizational identification
number, if applicable, is as set forth after Borrower’s signature below;
(6) Borrower is the owner of the UCC Collateral subject to no liens, charges or
encumbrances other than the lien hereof and Permitted Equipment Financing;
(7) except as expressly provided in the Loan Agreement, the UCC Collateral will
not be removed from the Mortgaged Property without the consent of Lender, except
for replacement in the ordinary course of business; and (8) no financing
statement covering any of the UCC Collateral or any proceeds thereof is on file
in any public office except pursuant hereto.

(c)        All property of every kind acquired by Borrower after the date of
this Security Instrument which by the terms of this Security Instrument shall be
subject to the lien and the security interest created hereby, shall immediately
upon the acquisition thereof by Borrower and without further conveyance or
assignment become subject to the lien and security interest created

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 7 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

by this Security Instrument. Nevertheless, Borrower shall execute, acknowledge,
deliver and record or file, as appropriate, all and every such further deeds of
trust, mortgages, deeds to secure debt, security agreements, financing
statements, assignments and assurances as Lender shall require for accomplishing
the purposes of this Security Instrument and to comply with the rerecording
requirements of the UCC.

 

3.

Assignment of Leases and Rents; Appointment of Receiver; Lender in Possession.

(a)        As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Leases and
Rents. It is the intention of Borrower to establish present, absolute and
irrevocable transfers and assignments to Lender of all Leases and Rents and to
authorize and empower Lender to collect and receive all Rents without the
necessity of further action on the part of Borrower. Borrower and Lender intend
the assignments of Leases and Rents to be effective immediately and to
constitute absolute present assignments, and not assignments for additional
security only. Only for purposes of giving effect to these absolute assignments
of Leases and Rents, and for no other purpose, the Leases and Rents shall not be
deemed to be a part of the Mortgaged Property. However, if these present,
absolute and unconditional assignments of Leases and Rents are not enforceable
by their terms under the laws of the Property Jurisdiction, then each of the
Leases and Rents shall be included as part of the Mortgaged Property, and it is
the intention of Borrower, in such circumstance, that this Security Instrument
create and perfect a lien on each of the Leases and Rents in favor of Lender,
which liens shall be effective as of the date of this Security Instrument.

(b)        Until an Event of Default has occurred and is continuing, but subject
to the limitations set forth in the Loan Documents, Borrower shall have a
revocable license to exercise all rights, power and authority granted to
Borrower under the Leases (including the right, power and authority to modify
the terms of any Lease, extend or terminate any Lease, or enter into new Leases,
subject to the limitations set forth in the Loan Documents), and to collect and
receive all Rents, to hold all Rents in trust for the benefit of Lender, and to
apply all Rents to pay the Monthly Debt Service Payments and the other amounts
then due and payable under the other Loan Documents, including Imposition
Deposits, and to pay the current costs and expenses of managing, operating and
maintaining the Mortgaged Property, including utilities and Impositions (to the
extent not included in Imposition Deposits), tenant improvements and other
capital expenditures. So long as no Event of Default has occurred and is
continuing (and no event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default has occurred and is
continuing), the Rents remaining after application pursuant to the preceding
sentence may be retained and distributed by Borrower free and clear of, and
released from, Lender’s rights with respect to Rents under this Security
Instrument.

(c)        If an Event of Default has occurred and is continuing, without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, by a receiver, or by any other manner or proceeding
permitted by the laws of the Property Jurisdiction, the revocable license
granted to Borrower pursuant to Section 3(b) shall

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 8 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

automatically terminate, and Lender shall immediately have all rights, powers
and authority granted to Borrower under any Lease (including the right, power
and authority to modify the terms of any such Lease, or extend or terminate any
such Lease) and, without notice, Lender shall be entitled to all Rents as they
become due and payable, including Rents then due and unpaid. During the
continuance of an Event of Default, Borrower authorizes Lender to collect, sue
for and compromise Rents and directs each tenant of the Mortgaged Property to
pay all Rents to, or as directed by, Lender, and Borrower shall, upon Borrower’s
receipt of any Rents from any sources, pay the total amount of such receipts to
Lender. Although the foregoing rights of Lender are self-effecting, at any time
during the continuance of an Event of Default, Lender may make demand for all
Rents, and Lender may give, and Borrower hereby irrevocably authorizes Lender to
give, notice to all tenants of the Mortgaged Property instructing them to pay
all Rents to Lender. No tenant shall be obligated to inquire further as to the
occurrence or continuance of an Event of Default, and no tenant shall be
obligated to pay to Borrower any amounts that are actually paid to Lender in
response to such a notice. Any such notice by Lender shall be delivered to each
tenant personally, by mail or by delivering such demand to each rental unit.

(d)        If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender’s security or the solvency of Borrower, and
even in the absence of waste, enter upon, take and maintain full control of the
Mortgaged Property, and may exclude Borrower and its agents and employees
therefrom, in order to perform all acts that Lender, in its discretion,
determines to be necessary or desirable for the operation and maintenance of the
Mortgaged Property, including the execution, cancellation or modification of
Leases, the collection of all Rents (including through use of a lockbox, at
Lender’s election), the making of repairs to the Mortgaged Property and the
execution or termination of contracts providing for the management, operation or
maintenance of the Mortgaged Property, for the purposes of enforcing this
assignment of Rents, protecting the Mortgaged Property or the security of this
Security Instrument and the Mortgage Loan, or for such other purposes as Lender
in its discretion may deem necessary or desirable.

(e)        Notwithstanding any other right provided Lender under this Security
Instrument or any other Loan Document, if an Event of Default has occurred and
is continuing, and regardless of the adequacy of Lender’s security or Borrower’s
solvency, and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in Section 3. If Lender elects to seek the appointment of a receiver for
the Mortgaged Property at any time after an Event of Default has occurred and is
continuing, Borrower, by its execution of this Security Instrument, expressly
consents to the appointment of such receiver, including the appointment of a
receiver ex parte, if permitted by applicable law. Borrower consents to
shortened time consideration of a motion to appoint a receiver. Lender or the
receiver, as applicable, shall be entitled to receive a reasonable fee for
managing the Mortgaged Property and such fee shall become an additional part of
the Indebtedness. Immediately upon appointment of a receiver or Lender’s entry
upon and taking possession and control of the Mortgaged Property, possession of
the Mortgaged Property and all documents,

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 9 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

records (including records on electronic or magnetic media), accounts, surveys,
plans, and specifications relating to the Mortgaged Property, and all security
deposits and prepaid Rents, shall be surrendered to Lender or the receiver, as
applicable. If Lender or receiver takes possession and control of the Mortgaged
Property, Lender or receiver may exclude Borrower and its representatives from
the Mortgaged Property.

(f)        The acceptance by Lender of the assignments of the Leases and Rents
pursuant to this Section 3 shall not at any time or in any event obligate Lender
to take any action under any Loan Document or to expend any money or to incur
any expense. Lender shall not be liable in any way for any injury or damage to
person or property sustained by any Person in, on or about the Mortgaged
Property. Prior to Lender’s actual entry upon and taking possession and control
of the Land and Improvements, Lender shall not be:

(1)        obligated to perform any of the terms, covenants and conditions
contained in any Lease (or otherwise have any obligation with respect to any
Lease);

(2)        obligated to appear in or defend any action or proceeding relating to
any Lease or the Mortgaged Property; or

(3)        responsible for the operation, control, care, management or repair of
the Mortgaged Property or any portion of the Mortgaged Property.

The execution of this Security Instrument shall constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and shall be that of Borrower, prior to such actual
entry and taking possession and control by Lender of the Land and Improvements.

(g)        Lender shall be liable to account only to Borrower and only for Rents
actually received by Lender. Lender shall not be liable to Borrower, anyone
claiming under or through Borrower or anyone having an interest in the Mortgaged
Property by reason of any act or omission of Lender under this Section 3, and
Borrower hereby releases and discharges Lender from any such liability to the
fullest extent permitted by law, provided that Lender shall not be released from
liability that occurs as a result of Lender’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction pursuant to a
final, non-appealable court order. If the Rents are not sufficient to meet the
costs of taking control of and managing the Mortgaged Property and collecting
the Rents, any funds expended by Lender for such purposes shall be added to, and
become a part of, the principal balance of the Indebtedness, be immediately due
and payable, and bear interest at the Default Rate from the date of disbursement
until fully paid. Any entering upon and taking control of the Mortgaged Property
by Lender or the receiver, and any application of Rents as provided in this
Security Instrument, shall not cure or waive any Event of Default or invalidate
any other right or remedy of Lender under applicable law or provided for in this
Security Instrument or any Loan Document.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 10 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

4.

Protection of Lender’s Security.

(a)        Advances, disbursements and expenditures made by Lender for the
following purposes, whether before and during a foreclosure, and at any time
prior to sale, and, where applicable, after sale, and during the pendency of any
related proceedings, for the following purposes, shall, in addition to those
otherwise authorized by this Security Instrument, constitute “Protective
Advances”:

(1)        all advances by Lender in accordance with the terms of this Security
Instrument to: (A) preserve or maintain, repair, restore or rebuild the
improvements upon the Mortgaged Property; (B) preserve the lien of this Security
Instrument or the priority thereof; or (C) enforce this Security Instrument, as
referred to in Subsection (b)(5) of Section 5/15-1302 of the Illinois Mortgage
Foreclosure Law, 735 ILCS 5/15-1101 et seq., as from time to time amended (the
“Act”);

(2)        payments by Lender of: (A) when due, installments of principal,
interest or other obligations in accordance with the terms of any prior lien or
encumbrance; (B) when due, installments of real estate taxes and assessments,
general and special and all other taxes and assessments of any kind or nature
whatsoever which are assessed or imposed upon the mortgaged real estate or any
part thereof; (C) other obligations authorized by this Security Instrument; or
(D) with court approval, any other amounts in connection with other liens,
encumbrances or interests reasonably necessary to preserve the status of title
to the Mortgaged Property, as referred to in Section 5/15-1505 of the Act;

(3)        advances by Lender in settlement or compromise of any claims asserted
by claimants under any prior liens;

(4)        reasonable attorneys’ fees and other costs incurred: (A) in
connection with the foreclosure of this Security Instrument as referred to in
Section 5/15-1504(d)(2) and 5/15-1510 of the Act; (B) in connection with any
action, suit or proceeding brought by or against Lender for the enforcement of
this Security Instrument or arising from the interest of Lender hereunder or
under any of the other Loan Documents; or (C) in the preparation for the
commencement or defense of any such foreclosure or other action;

(5)        Lender’s fees and costs, including reasonable attorneys’ fees,
arising between the entry of judgment of foreclosure and the confirmation
hearing as referred to in Subsection (b)(1) of Section 5/15-1508 of the Act;

(6)        advances of any amount required to make up a deficiency in deposits
for installments of taxes and assessments and insurance premiums as may be
authorized by this Security Instrument;

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 11 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

(7)        expenses deductible from proceeds of sale as referred to in
Subsections (a) and (b) of Section 5/15-1512 of the Act; and

(8)        expenses incurred and expenditures made by Lender for any one (1) or
more of the following: (A) premiums for casualty and liability insurance paid by
Lender whether or not Lender or a receiver is in possession, if reasonably
required, in reasonable amounts, and all renewals thereof, without regard to the
limitation to maintaining of existing insurance in effect at the time any
receiver or mortgagee takes possession of the Mortgaged Property imposed by
Subsection (c)(1) of Section 5/15-1704 of the Act; (B) repair or restoration of
damage or destruction in excess of available insurance proceeds or condemnation
awards; (C) payments required or deemed by Lender to be for the benefit of the
Mortgaged Property under any grant or declaration of easement, easement
agreement, agreement with any adjoining land owners or instruments creating
covenants or restrictions for the benefit of or affecting the Mortgaged
Property; (D) shared or common expense assessments payable to any association or
corporation in which the owner of the mortgaged real estate is a member in any
way affecting the Mortgaged Property; (E) pursuant to any lease or other
agreement for occupancy of the mortgaged real estate.

(b)        All Protective Advances shall be so much additional Indebtedness, and
shall become immediately due and payable without notice and with interest
thereon from the date of the advance until paid at the Default Rate.

(c)        This Security Instrument shall be a lien for all Protective Advances
as to subsequent purchasers and judgment creditors from the time this Security
Instrument is recorded pursuant to Subsection (b)(5) of Section 5/15-1302 of the
Act.

(d)        All Protective Advances shall, except to the extent, if any, that any
of the same is clearly contrary to or inconsistent with the provisions of the
Act, apply to and be included in the:

(1)        determination of the amount of Indebtedness at any time;

(2)        indebtedness found due and owing to Lender in the judgment of
foreclosure and any subsequent supplemental judgments, orders, adjudications or
findings by the court of any additional indebtedness becoming due after such
entry of judgment, it being agreed that in any foreclosure judgment, the court
may reserve jurisdiction for such purpose;

(3)        determination of amounts deductible from sale proceeds pursuant to
Section 5/15-1512 of the Act;

(4)        application of income in the hands of any receiver or mortgagee in
possession; and

(5)        computation of any deficiency judgment pursuant to Subsections (b)(2)
and (e) of Section 5/15-1508 and Section 5/15-1511 of the Act.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 12 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

5.

Default; Acceleration; Remedies.

(a)        If an Event of Default has occurred and is continuing, Lender, at its
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may either with or without entry or taking possession as
herein provided or otherwise, proceed by any action at law or suit in equity or
any other appropriate proceedings, whether for the specific performance of any
agreement contained herein, or for an injunction against the violation of any of
the terms hereof, or in aid of the exercise of any power granted hereby or by
law (1) to enforce payment of the Mortgage Loan; (2) to foreclose this Security
Instrument judicially or non-judicially; (3) to enforce or exercise any right
under any Loan Document; and (4) to pursue any one (1) or more other remedies
provided in this Security Instrument or in any other Loan Document or otherwise
afforded by applicable law. Each right and remedy provided in this Security
Instrument or any other Loan Document is distinct from all other rights or
remedies under this Security Instrument or any other Loan Document or otherwise
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. Borrower has the
right to bring an action to assert the nonexistence of an Event of Default or
any other defense of Borrower to acceleration and sale.

(b)        In connection with any sale made under or by virtue of this Security
Instrument, the whole of the Mortgaged Property may be sold in one (1) parcel as
an entirety or in separate lots or parcels at the same or different times, all
as Lender may determine in its sole discretion. Lender shall have the right to
become the purchaser at any such sale. In the event of any such sale, the
outstanding principal amount of the Mortgage Loan and the other Indebtedness, if
not previously due, shall be and become immediately due and payable without
demand or notice of any kind. If the Mortgaged Property is sold for an amount
less than the amount outstanding under the Indebtedness, the deficiency shall be
determined by the purchase price at the sale or sales. To the extent not
prohibited by applicable law, Borrower waives all rights, claims, and defenses
with respect to Lender’s ability to obtain a deficiency judgment. Borrower
acknowledges that the Mortgaged Property does not constitute agricultural real
estate, as defined in Section 5/15-1201 of the Act, or residential real estate,
as defined in Section 5/15-1219 of the Act.

(c)        Borrower acknowledges and agrees that the proceeds of any sale shall
be applied as determined by Lender unless otherwise required by applicable law.

(d)        In connection with the exercise of Lender’s rights and remedies under
this Security Instrument and any other Loan Document, there shall be allowed and
included as Indebtedness: (1) all expenditures and expenses authorized by
applicable law and all other expenditures and expenses which may be paid or
incurred by or on behalf of Lender for reasonable legal fees, appraisal fees,
outlays for documentary and expert evidence, stenographic

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 13 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

charges and publication costs; (2) all expenses of any environmental site
assessments, environmental audits, environmental remediation costs, appraisals,
surveys, engineering studies, wetlands delineations, flood plain studies, and
any other similar testing or investigation deemed necessary or advisable by
Lender incurred in preparation for, contemplation of or in connection with the
exercise of Lender’s rights and remedies under the Loan Documents; and (3) costs
(which may be reasonably estimated as to items to be expended in connection with
the exercise of Lender’s rights and remedies under the Loan Documents) of
procuring all abstracts of title, title searches and examinations, title
insurance policies, and similar data and assurance with respect to title as
Lender may deem reasonably necessary either to prosecute any suit or to evidence
the true conditions of the title to or the value of the Mortgaged Property to
bidders at any sale which may be held in connection with the exercise of
Lender’s rights and remedies under the Loan Documents. All expenditures and
expenses of the nature mentioned in this Section 5, and such other expenses and
fees as may be incurred in the protection of the Mortgaged Property and rents
and income therefrom and the maintenance of the lien of this Security
Instrument, including the fees of any attorney employed by Lender in any
litigation or proceedings affecting this Security Instrument, the Note, the
other Loan Documents, or the Mortgaged Property, including bankruptcy
proceedings, any Foreclosure Event, or in preparation of the commencement or
defense of any proceedings or threatened suit or proceeding, or otherwise in
dealing specifically therewith, shall be so much additional Indebtedness and
shall be immediately due and payable by Borrower, with interest thereon at the
Default Rate until paid. Without limiting the generality of the foregoing, all
expenses incurred by Lender which are of the type referred to in the Act,
whether incurred before or after any decree or judgment of foreclosure, and
whether or not enumerated in this Security Instrument, shall be added to the
Indebtedness and/or by any judgment of foreclosure.

(e)        Any action taken by Lender pursuant to the provisions of this
Section 5 shall comply with the laws of the Property Jurisdiction including the
Act. Such applicable laws shall take precedence over the provisions of this
Section 5, but shall not invalidate or render unenforceable any other provision
of any Loan Document that can be construed in a manner consistent with any
applicable law. If any provision of this Security Instrument shall grant to
Lender (including Lender acting as a mortgagee-in-possession), or a receiver
appointed pursuant to the provisions of this Security Instrument any powers,
rights or remedies prior to, upon, during the continuance of or following an
Event of Default that are more limited than the powers, rights, or remedies that
would otherwise be vested in such party under any applicable law in the absence
of said provision, such party shall be vested with the powers, rights, and
remedies granted in such applicable law to the full extent permitted by law.

 

6.

Waiver of Statute of Limitations and Marshaling.

Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Security Instrument or to any action
brought to enforce any Loan Document. Notwithstanding the existence of any other
security interests in the Mortgaged Property held by Lender or by any other
party, Lender shall have the right to determine the order

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 14 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

in which any or all of the Mortgaged Property shall be subjected to the remedies
provided in this Security Instrument and/or any other Loan Document or by
applicable law. Lender shall have the right to determine the order in which any
or all portions of the Indebtedness are satisfied from the proceeds realized
upon the exercise of such remedies. Borrower, for itself and all who may claim
by, through or under it, and any party who now or in the future acquires a
security interest in the Mortgaged Property and who has actual or constructive
notice of this Security Instrument, waives any and all right to require the
marshaling of assets or to require that any of the Mortgaged Property be sold in
the inverse order of alienation or that any of the Mortgaged Property be sold in
parcels (at the same time or different times) in connection with the exercise of
any of the remedies provided in this Security Instrument or any other Loan
Document, or afforded by applicable law.

 

7.

Waiver of Redemption; Rights of Tenants.

(a)        Borrower hereby covenants and agrees that it will not at any time
apply for, insist upon, plead, avail itself, or in any manner claim or take any
advantage of, any appraisement, stay, exemption or extension law or any
so-called “Moratorium Law” now or at any time hereafter enacted or in force in
order to prevent or hinder the enforcement or foreclosure of this Security
Instrument. Without limiting the foregoing:

(1)        Borrower, for itself and all Persons who may claim by, through or
under Borrower, hereby expressly waives any so-called “Moratorium Law” and any
and all rights of reinstatement and redemption, if any, under any order or
decree of foreclosure of this Security Instrument, it being the intent hereof
that any and all such “Moratorium Laws”, and all rights of reinstatement and
redemption of Borrower and of all other Persons claiming by, through or under
Borrower are and shall be deemed to be hereby waived to the fullest extent
permitted by the laws of the Property Jurisdiction;

(2)        Borrower shall not invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any right, power remedy
herein or otherwise granted or delegated to Lender but will suffer and permit
the execution of every such right, power and remedy as though no such law or
laws had been made or enacted; and

(3)        if Borrower is a trust, Borrower represents that the provisions of
this Section 7 (including the waiver of reinstatement and redemption rights)
were made at the express direction of Borrower’s beneficiaries and the persons
having the power of direction over Borrower, and are made on behalf of the trust
estate of Borrower and all beneficiaries of Borrower, as well as all other
persons mentioned above.

(b)        Lender shall have the right and option to commence a civil action to
foreclose this Security Instrument and to obtain a decree of foreclosure and
sale subject to the rights of any tenant or tenants of the Mortgaged Property
having an interest in the Mortgaged Property prior to that of Lender. The
failure to join any such tenant or tenants of the Mortgaged Property as party

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 15 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

defendant or defendants in any such civil action or the failure of any decree of
foreclosure and sale to foreclose their rights shall not be asserted by Borrower
as a defense in any civil action instituted to collect the Indebtedness, or any
part thereof or any deficiency remaining unpaid after foreclosure and sale of
the Mortgaged Property, any statute or rule of law at any time existing to the
contrary notwithstanding.

 

8.

Notice.

(a)      All notices under this Security Instrument shall be:

  (1)      in writing, and shall be (A) delivered, in person, (B) mailed,
postage prepaid, either by registered or certified delivery, return receipt
requested, or (C) sent by overnight express courier;

  (2)      addressed to the intended recipient at its respective address set
forth at the end of this Security Instrument; and

  (3)      deemed given on the earlier to occur of:

  (A)        the date when the notice is received by the addressee; or

  (B)        if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

(b)      Any party to this Security Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 8.

(c)      Any required notice under this Security Instrument which does not
specify how notices are to be given shall be given in accordance with this
Section 8.

 

9.

Mortgagee-in-Possession.

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred in this Security Instrument shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.

 

10.

Release.

Upon payment in full of the Indebtedness, Lender shall cause the release of this
Security Instrument and Borrower shall pay Lender’s costs incurred in connection
with such release.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 16 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

11.

Governing Law; Consent to Jurisdiction and Venue.

This Security Instrument shall be governed by the laws of the Property
Jurisdiction without giving effect to any choice of law provisions thereof that
would result in the application of the laws of another jurisdiction. Borrower
agrees that any controversy arising under or in relation to this Security
Instrument shall be litigated exclusively in the Property Jurisdiction. The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies that arise
under or in relation to any security for the Indebtedness. Borrower irrevocably
consents to service, jurisdiction, and venue of such courts for any such
litigation and waives any other venue to which it might be entitled by virtue of
domicile, habitual residence or otherwise.

 

12.

Miscellaneous Provisions.

(a)      This Security Instrument shall bind, and the rights granted by this
Security Instrument shall benefit, the successors and assigns of Lender. This
Security Instrument shall bind, and the obligations granted by this Security
Instrument shall inure to, any permitted successors and assigns of Borrower
under the Loan Agreement. If more than one (1) person or entity signs this
Security Instrument as Borrower, the obligations of such persons and entities
shall be joint and several. The relationship between Lender and Borrower shall
be solely that of creditor and debtor, respectively, and nothing contained in
this Security Instrument shall create any other relationship between Lender and
Borrower. No creditor of any party to this Security Instrument and no other
person shall be a third party beneficiary of this Security Instrument or any
other Loan Document.

(b)      The invalidity or unenforceability of any provision of this Security
Instrument or any other Loan Document shall not affect the validity or
enforceability of any other provision of this Security Instrument or of any
other Loan Document, all of which shall remain in full force and effect. This
Security Instrument contains the complete and entire agreement among the parties
as to the matters covered, rights granted and the obligations assumed in this
Security Instrument. This Security Instrument may not be amended or modified
except by written agreement signed by the parties hereto.

(c)      The following rules of construction shall apply to this Security
Instrument:

  (1)        The captions and headings of the sections of this Security
Instrument are for convenience only and shall be disregarded in construing this
Security Instrument.

  (2)        Any reference in this Security Instrument to an “Exhibit” or
“Schedule” or a “Section” or an “Article” shall, unless otherwise explicitly
provided, be construed as referring, respectively, to an exhibit or schedule
attached to this Security Instrument or to a Section or Article of this Security
Instrument.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 17 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

(3)        Any reference in this Security Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

(4)        Use of the singular in this Security Instrument includes the plural
and use of the plural includes the singular.

(5)        As used in this Security Instrument, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only, and not a limitation.

(6)        Whenever Borrower’s knowledge is implicated in this Security
Instrument or the phrase “to Borrower’s knowledge” or a similar phrase is used
in this Security Instrument, Borrower’s knowledge or such phrase(s) shall be
interpreted to mean to the best of Borrower’s knowledge after reasonable and
diligent inquiry and investigation.

(7)        Unless otherwise provided in this Security Instrument, if Lender’s
approval, designation, determination, selection, estimate, action or decision is
required, permitted or contemplated hereunder, such approval, designation,
determination, selection, estimate, action or decision shall be made in Lender’s
sole and absolute discretion.

(8)        All references in this Security Instrument to a separate instrument
or agreement shall include such instrument or agreement as the same may be
amended or supplemented from time to time pursuant to the applicable provisions
thereof.

(9)        “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

13.

Time is of the Essence.

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Security Instrument and the other Loan Documents, time is of
the essence.

 

14.

WAIVER OF TRIAL BY JURY.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(BY ITS ACCEPTANCE HEREOF) (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS SECURITY INSTRUMENT OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH OF BORROWER AND LENDER,
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 18 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

ATTACHED EXHIBITS. The following Exhibits are attached to this Security
Instrument and incorporated fully herein by reference:

 

|X|

 

Exhibit A

  Description of the Land (required)

|X|

 

Exhibit B

  Modifications to Security Instrument (Seniors Housing)

|X|

 

Exhibit C

  Modifications to Security Instrument (Cross-Default and
Cross-Collateralization: Multi-Note)

|X|

 

Exhibit D

  Borrower Projects

[Remainder of Page Intentionally Blank]

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page 19 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has signed and delivered this Security Instrument
under seal (where applicable) or has caused this Security Instrument to be
signed and delivered by its duly authorized representative under seal (where
applicable). Where applicable law so provides, Borrower intends that this
Security Instrument shall be deemed to be signed and delivered as a sealed
instrument.

 

BORROWER:

CHT DECATUR IL SENIOR LIVING, LLC, a Delaware limited liability company

 

By:       /s/ Joshua J. Taube

Name:  Joshua J. Taube

Title:    Vice President

The name, chief executive office and organizational identification number of
Borrower (as Debtor under any applicable Uniform Commercial Code) are:

Debtor Name/Record Owner: CHT Decatur IL Senior Living, LLC

Debtor Chief Executive Office Address:

c/o Healthcare Properties, Inc.

CNL Center at City Commons

450 South Orange Avenue, Suite 1200

Orlando, Florida 32801

Debtor Organizational ID Number: 5234656

The name and chief executive office of Lender (as Secured Party) are:

Secured Party Name: KeyCorp Real Estate Capital Markets, Inc.

Secured Party Chief Executive Office Address:

11501 Outlook Street, Suite 300

Overland Park, Kansas 66211

Mailcode: KS-01-11-0501

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    Page S-1 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 15th day of April, 2013
by Joshua J. Taube, the Vice President of CHT DECATUR IL SENIOR LIVING, LLC, a
Delaware limited liability company, on behalf of the limited liability company.

/s/ Cathleen A. Coffey

Notary Public

(SEAL)

Printed Name: Cathleen A. Coffey

My Commission Expires: September 24, 2013

 

Fannie Mae Multifamily Security Instrument   Form 6025.IL    S-2 Illinois  
12-12    © 2012 Fannie Mae



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

(Intentionally Omitted)

EXHIBIT B

MODIFICATIONS TO SECURITY INSTRUMENT

(Seniors Housing)

(Intentionally Omitted)

EXHIBIT C

MODIFICATIONS TO SECURITY INSTRUMENT

(Cross-Default and Cross-Collateralization: Multi-Note)

(Intentionally Omitted)

EXHIBIT D

TO

MODIFICATIONS TO MULTIFAMILY SECURITY INSTRUMENT

(Cross-Default and Cross-Collateralization: Multi-Note)

(Intentionally Omitted)

 

Modifications to Security Instrument (Cross-Default and Cross-Collateralization:
Multi-Note)   Form 6305    Fannie Mae   12-12    © 2012 Fannie Mae